 1 PACIFIC TRIAL ATTORNEYS
   A Professional Corporation
 2 Scott J. Ferrell, Bar No. 202091
   sferrell@pacifictrialattorneys.com
 3 4100 Newport Place Drive, Ste. 800
   Newport Beach, CA 92660
 4 Tel: (949) 706-6464
   Fax: (949) 706-6469
 5
     Attorneys for Plaintiff
 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10

11   SHELLY ROBINSON, individually and                Case No. 4:18-cv-04654-HSG
     on behalf of all others similarly situated,
12                                                    ORDER GRANTING REQUEST FOR
                   Plaintiff,                         TELEPHONIC APPEARANCE AT
13                                                    THE NOVEMBER 13, 2018 CASE
                   v.                                 MANAGEMENT CONFERENCE
14
     THE J.M. SMUCKER COMPANY, an
15   Ohio corporation; and DOES 1 through 10,
     inclusive,
16
                   Defendants.
17

18
           The request of Scott J. Ferrell to make a telephonic appearance at the Case
19
     Management Conference scheduled for November 13, 2018, at 2:00 p.m. is
20
     GRANTED. Counsel shall contact CourtCall at (866) 582-6878 to make arrangements
21
     for the telephonic appearance.
22
     Dated: November 8, 2018
23

24
                                            By:
25                                                 Haywood S. Gillam, Jr.
                                                   United States District Court Judge
26

27

28


                                              ORDER
                                  CERTIFICATE OF SERVICE
1

2          I hereby certify that on November 8, 2018, I electronically filed the foregoing
3    [PROPOSED]         ORDER        GRANTING           REQUEST        FOR       TELEPHONIC
4    APPEARANCE AT THE NOVEMBER 13, 2018 CASE MANAGEMENT
5    CONFERENCE with the Clerk of the Court using the CM/ECF system which will send
6    notification of such filing via electronic mail to all counsel of record.
7

8                                                    /s/Scott J. Ferrell
                                                    Scott J. Ferrell
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                  -1-
                                     CERTIFICATE OF SERVICE
